UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

                                   No. 99-20277

                         AHSAN AHMAD FARUKI, ET AL.,

                                                                        Plaintiffs,

                                 AHMED R. AZEEZ,

                                                           Plaintiff--Appellant,

                                      versus

                            PARSONS S.I.P., INC.,

                                                              Defendant-Appellee.

               Appeal from the United States District Court
                 for the Southern District of Mississippi
                        Lower Court No. H-95-CV-998
                               March 3, 2000

Before JONES, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:*

            Having heard the arguments of counsel and reviewed the

briefs and pertinent portions of the record, this court affirms on the

basis of the trial court’s opinion.

            AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
  should not be published and is not precedent except for the limited circumstances
  set forth in 5TH CIR. R. 47.5.4.